Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4-7,9-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Konig (US 7,523,841) in view of Stringfield (US 6,564,967).

Referring to claim 1.  Konig disclose a portable dispenser (1; Figure 1) for dispensing doses of medication (T) comprising:
a housing (2) having an upper end (near 10) and a lower end (end near member 4), the upper end of the housing (near 10) comprising an main opening (opening on top of housing 2 in 10);
a medication cartridge (3) removably mounted in the housing (2), comprising an upper end (end of 3 near member 9), between (cartridge 3 is disposed between 10 and 4) the upper end of the housing (near 10) and the lower end of the housing (end near 
a static portion (portion of 10 used to attach member 10 to housing 2) mounted at the upper end (near 10) of the housing (2), the static portion (portion of 10 used to attach member 10 to housing 2) comprises pivot shaft (pivot shaft at center of 9; Figure 1) and a rotating ejector (9) pivoting about the pivot shaft (pivot shaft at center of 9; Figure 1) the rotating ejector (9) comprising a rotating ejector lower end (tip portion of 9 extending downwardly as shown in Figure 1) distal (spaced) from the pivot shaft (pivot shaft at center of 9; Figure 1); and
a button (10) removably mounted to the upper end (near 10) of the housing (2) and operatively connected to the static portion (portion of 10 used to attach member 10 to housing 2), the button (10) being reciprocable (rotating) between a released position (button 10 as shown in Figure 1) and a dispensing position (when button 10 is moved downwards; see arrow) to dispense doses of the medication (T) through the main opening (opening on top of housing 2) of the housing, 
wherein when the button (10) is pushed (member 10 moved downwards) from the upper end of the housing (near 10) toward the lower end of the housing (towards end near member 4) from the released position (button 10 as shown in Figure 1) to the dispensing position (when button 10 is moved downwards; see arrow), the button (10) operates the rotating ejector (9) to pivot (see arrow in Figure 10) and the rotating ejector lower end (tip portion of 9 extending downwardly as shown in Figure 1) to hit (make contact with the rear surface of the tablet) an uppermost dose of the medication (T) and thereby to dispense a single dose of the medication (T) from the upper end (end near 

Konig does not disclose the button being reciprocable along a linear path.

Stringfield discloses a child resistant tablet dispenser (40; Figure 2) wherein a dispensing button (34) disposed at an upper end of the housing (10) is reciprocable along a linear path (see downward movement of 34; Figure 3).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Konig include a dispensing button disposed at an upper end of the housing that is reciprocable along a linear path as taught by Stringfield because a linear path movement of the button would be easier to actuate and depress.

Referring to claims 2 and 11.  Konig disclose a portable dispenser (1; Figure 1) for dispensing doses of medication (T) 


Referring to claims 4 and 12.  Konig disclose a portable dispenser (1; Figure 1) for dispensing doses of medication (T)  
the button (10) comprises a dispensing window (at the bottom end of 10) which is aligned with the main opening (aligned with the opening in the housing) when the button (10) is pushed from the upper end (end near member 9) toward the lower end (end near member 4) and the portable dispenser (1) dispenses a single dose of medication (T).

Referring to claims 5 and 13.  Konig disclose a portable dispenser (1; Figure 1) for dispensing doses of medication (T)  
wherein the housing (2) comprises a stopper (bottom lip portion of 10 which engages the rear surface of 9; as seen in Figure 1), wherein the rotating ejector (9) comprises a rotating-ejector upper end (rear surface of 9 engaged with bottom lip portion of 10) distal from the pivot shaft (pivot shaft at center of 9; Figure 1), and wherein in the released position (as in Figure 1) the rotating-ejector upper end (rear surface of 9 engaged with bottom lip portion of 10) abuts the stopper (bottom lip portion of 10 which engages the rear surface of 9; as seen in Figure 1).

Referring to claims 6, 7, 14 and 15.  Konig disclose a portable dispenser (1; Figure 1) for dispensing doses of medication (T)  

Referring to claims 9 and 17.  Konig disclose a portable dispenser (1; Figure 1) for dispensing doses of medication (T)  
wherein the rotating ejector (9) comprises a spring biasing (see leaf spring mounted about member 9) the rotating ejector (9) toward the released position (ejection position).

Referring to claim 10.  Konig disclose a portable dispenser (1; Figure 1) for dispensing doses of medication (T) comprising:
a housing (2) having an upper end (near 10) and a lower end (end near member 4), the upper end of the housing (near 10) comprising an main opening (opening on top of housing 2 in 10);
a medication cartridge (3) removably mounted in the housing (2), comprising an upper end (end of 3 near member 9), between (cartridge 3 is disposed between 10 and 4) the upper end of the housing (near 10) and the lower end of the housing (end near member 4), the medication cartridge (3) for receiving the doses of medication (T) to be dispensed;
a static portion (portion of 10 used to attach member 10 to housing 2) mounted at the upper end (near 10) of the housing (2), the static portion (portion of 10 used to 
a button (10) removably mounted to the upper end (near 10) of the housing (2) and operatively connected to the static portion (portion of 10 used to attach member 10 to housing 2), the button (10) being reciprocable (rotating) between a released position (button 10 as shown in Figure 1) and a dispensing position (when button 10 is moved downwards; see arrow) to dispense doses of the medication (T) through the main opening (opening on top of housing 2) of the housing, 
wherein when the button (10) is pushed (member 10 moved downwards) from the upper end of the housing (near 10) toward the lower end of the housing (towards end near member 4) from the released position (button 10 as shown in Figure 1) to the dispensing position (when button 10 is moved downwards; see arrow), the button (10) operates the rotating ejector (9) to pivot (see arrow in Figure 10) and the rotating ejector lower end (tip portion of 9 extending downwardly as shown in Figure 1) to hit (make contact with the rear surface of the tablet) an uppermost dose of the medication (T) and thereby to dispense a single dose of the medication (T) from the upper end (end near member 9) of the medication cartridge (3) through the main opening (opening on top of housing 2), and when the button (10) is released and returned from the dispensing position to the released position (returned to position as shown in Figure 1),  the rotating ejector (9) pivots to return to a non-actuated stated (as in Figure 1) while the doses 

Konig does not disclose the button being reciprocable along a linear path.

Stringfield discloses a child resistant tablet dispenser (40; Figure 2) wherein a dispensing button (34) disposed at an upper end of the housing (10) is reciprocable along a linear path (see downward movement of 34; Figure 3).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Konig include a dispensing button disposed at an upper end of the housing that is reciprocable along a linear path as taught by Stringfield because a linear path movement of the button would be easier to actuate and depress.

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
12/03/2021 have been fully considered but they are not persuasive. See new rejections in view Konig (US 7,523,841) in view of Stringfield (US 6,564,967) cited above, now including specific limitations pertaining to the rotating ejector structure.
Applicant’s amendment includes new limitations “the button being reciprocable along a linear path…” which have overcome the rejections cited in the Final Rejection dated 07/09/2021.  The claims are now rejected in light of Konig in view of Stringfield wherein Stringfield discloses a dispensing button being reciprocable along a linear path during the release and dispensing positions.  Thus, the amended limitations are fully disclosed in the reference of Konig in view of Stringfield.
It is suggested the Applicant include the specific structure of the rotating ejector (514) for consideration for allowance.
Applicant’s claims 8 and 16 include specific structure of the rotating ejector and are cited as allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RAKESH KUMAR/Primary Examiner, Art Unit 3651